 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   REED GRANTHAM, CA SBN #294171
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     PEDRO MELENDEZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case No. 6:18-mj-00034 JDP
12                    Plaintiff,                  STIPULATION TO VACATE REVIEW
                                                  HEARING AND EXTEND PROBATION;
13    vs.                                         PROPOSED
14    PEDRO MELENDEZ,
15                   Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Yosemite Legal Officer Susan St. Vincent, counsel for the plaintiff, and Assistant
19   Federal Defender Reed Grantham, counsel for Pedro Melendez, that Mr. Melendez’s term of
20   unsupervised probation may be extended to expire on August 28, 2020. Accordingly, the parties
21   request that the Court continue the review hearing in this matter to August 11, 2020, at 10:00
22   a.m.
23          On September 18, 2018, Mr. Melendez pled guilty to driving while his driver’s license
24   was suspended. That same date, the Court sentenced Mr. Melendez to eighteen months of
25   unsupervised probation, with the conditions that he obey all laws, report any new law violations
26   within seven days, pay a $600 fine, complete a DUI Multi-Offender course, and obtain a driver’s
27   license.
28          Mr. Melendez is currently enrolled in the DUI Multi-Offender course. Mr. Melendez
 1   expects to complete the DUI program in August 2020. In order to provide Mr. Melendez with
 2   sufficient time to complete the DUI program, the parties request that the Court extend probation
 3   until August 28, 2020, and that a review hearing be set in this case for August 11, 2020 at 10:00
 4   a.m.
 5
 6                                                        Respectfully submitted,
 7                                                        McGREGOR W. SCOTT
                                                          United States Attorney
 8
 9   Date: February 4, 2020                               /s/ Susan St. Vincent
                                                          Susan St. Vincent
10                                                        Yosemite Legal Officer
                                                          Attorney for Plaintiff
11
12                                                        HEATHER E. WILLIAMS
                                                          Federal Defender
13
14   Date: February 4, 2020                               /s/ Reed Grantham
                                                          REED GRANTHAM
15                                                        Assistant Federal Defender
                                                          Attorney for Defendant
16                                                        PEDRO MELENDEZ
17
18
19
20
21
22
23
24
25
26
27
28

      Melendez – Stipulation to Continue Review Hearing      2
      and Extend Probation
 1                                                        ORDER
 2            The court hereby grants the parties’ request to continue the February 11, 2020 review
 3   hearing to August 11, 2020 at 10:00 a.m., as well as the parties’ request to extend unsupervised
 4   probation. Probation is hereby extended to August 28, 2020, with the same terms and conditions
 5   previously imposed. Defendant is ordered to be present at the review hearing unless an order has
 6   been issued vacating the hearing date.
 7
 8   IT IS SO ORDERED.
 9
10   Dated:        February 6, 2020
                                                                UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Melendez – Stipulation to Continue Review Hearing     3
      and Extend Probation
